           Case 6:20-cv-00889-ADA Document 53 Filed 08/13/21 Page 1 of 1




                        IN THE UNITED STATES DISTRICT COURT
                         FOR THE WESTERN DISTRICT OF TEXAS
                                   WACO DIVISION

 WSOU INVESTMENTS, LLC D/B/A                   §
 BRAZOS LICENSING AND                          §     CIVIL ACTION 6:20-cv-00889-ADA
 DEVELOPMENT,                                  §     CIVIL ACTION 6:20-cv-00891-ADA
           Plaintiff,                          §     CIVIL ACTION 6:20-cv-00892-ADA
                                               §     CIVIL ACTION 6:20-cv-00893-ADA
                                               §     CIVIL ACTION 6:20-cv-00916-ADA
 v.                                            §     CIVIL ACTION 6:20-cv-00917-ADA
                                               §
                                               §
 HUAWEI TECHNOLOGIES CO.,                      §
 LTD. and HUAWEI                               §
 TECHNOLOGIES USA INC.,                        §
            Defendants.                        §

                                                ORDER
         Before the Court was WSOU Investments, LLC’s request for firm trial dates in the above

referenced cases. After a hearing on the issue, the Court GRANTS WSOU’s request and provides

the following trial dates:

      1. A trial date of June 27, 2022 is provided for case numbers 6-20-cv-00889 and 6-20-cv-
         00891.

      2. A trial date of May 23, 2022 is provided for case numbers 6-20-cv-00892, 6-20-cv-00893,
         6-20-cv-00916, and 6-20-cv-00917.



                       13th day of _______,
         ORDERED this _____        August 2021.




                                              ___________________________________
                                              ALAN D ALBRIGHT
                                              UNITED STATES DISTRICT JUDGE
